Citation Nr: 0011822	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had verified periods of active duty for training 
from June 9, 1980, through June 23, 1980, and from June 22, 
1983 to August 10, 1983.  He was placed on the retired 
military list on December 11, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
it was determined that the veteran was incompetent to handle 
the disbursement of funds to which he is entitled from VA.  
The veteran appealed and requested a hearing before a member 
of the Board at the RO.

The Board notes that the veteran was represented by the 
Disable American Veterans (DAV) service organization up 
through June 19, 1999, at which time a new power of attorney 
was received on behalf of The American Legion.  The veteran 
is currently represented by The American Legion.


REMAND

Appellate review of the claims folder shows that the veteran 
requested a hearing before a member of the Board in his 
October 1998 substantive appeal.  The veteran was scheduled 
for a travel board hearing on April 26, 1999.  Evidence in 
the claims folder reveals that the hearing was rescheduled 
for April 29, 1999.  By letter dated April 29, 1999, the 
veteran's representative at the DAV withdrew representation 
of the veteran under the provisions of 38 C.F.R. § 20.608 
(1999).  At that time, the DAV representative requested that 
the veteran's scheduled travel board hearing be postponed to 
allow the veteran to obtain another representative to assist 
in his appeal.  The veteran did not appear for a hearing 
before a member of the Board in April 1999 and there is no 
transcript of any Board hearing in the claims folder.  
Nonetheless, by letter of May 5, 1999, the RO advised that 
veteran that he had appeared for a Travel Board hearing on 
April 30, 1999.  He was informed that his claims folder had 
been sent to the Board for consideration of his appeal.

Against this background, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


